NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-10292

                Plaintiff-Appellee,             D.C. No.
                                                4:17-cr-01472-JAS-BGM-1
 v.

DAVID ALLEN MARKILLIE,                          MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                    James A. Soto, District Judge, Presiding

                           Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      The clerk order at Docket Entry No. 35 is vacated. Appellee’s motion to

consolidate is denied. This case will proceed separately from Appeal No. 20-

10151.

      In this appeal, David Allen Markillie appeals from the district court’s order



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denying his motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A).

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Markillie argues that the district court improperly relied on U.S.S.G.

§ 1B1.13 when denying his motion for compassionate release. We need not

determine whether, as Markillie contends, that Guideline applies only to

§ 3582(c)(1)(A) motions brought by the Director of the Bureau of Prisons.

Regardless of the applicability of U.S.S.G. § 1B1.13, the district court properly

denied the motion on the basis of statutory factors set forth in § 3582(c)(1)(A)(i)

and 18 U.S.C. § 3553(a). The district court concluded that a reduced sentence was

not appropriate in light of the nature and circumstances of the offense and the need

to protect the public, as well as Markillie’s failure to show extraordinary and

compelling reasons. See 18 U.S.C. § 3582(c)(1)(A)(i) (compassionate release may

be granted if “extraordinary and compelling reasons,” and the § 3553(a) sentencing

factors, warrant it); see also 18 U.S.C. § 3553(a)(1), (a)(2)(C). Furthermore, the

district court addressed Markillie’s arguments, adequately explained its decision to

deny relief, and did not make any clearly erroneous factual findings.

      Markillie’s motion to expedite is denied as moot.

      AFFIRMED.




                                          2                                       20-10292